PER CURIAM:*
Anthony Leon Summers, Texas prisoner # 1130913, appeals the district court’s dismissal of his 42 U.S.C. § 1983 complaint for want of prosecution due to his failure to timely comply with the court’s initial partial filing fee order. For the first time on appeal, Summers alleges that he attempted to comply with the district court’s order but was unable to do so because prison officials did not timely respond to his request for assistance.
This court will not consider factual allegations raised for the first time on appeal. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.1991). Accordingly, the judgment is AFFIRMED. All outstanding motions are DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.